NOTICE OF ALLOWABILITY

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with William Cutchins on 8 March 2021.
The application has been amended as follows: 

Line 11 of Claim 1 has been amended to read as follows: 
-- Group 15 atom that is not bonded to a hydrogen atom; --

Reasons for Allowance

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is drawn to an ionic polymer having the following formula:

    PNG
    media_image1.png
    46
    539
    media_image1.png
    Greyscale
. 
As implied by the structure above and as illustrated in Applicant’s examples, such polymers are generally formed from two subunits generally corresponding to (a) -Q-L-
Ionic polymers having somewhat similar structures are known in the art.  Kammakakam et al. (KR20160066424A; machine translation referred to herein) teaches imidazolium-polyethylene oxide (PEO) based ionic polymer separation membranes.  Identical polymers are disclosed by Kammakakam in Macromolecular Research, Vol. 22, No. 8, page 907-916 (2014).  The polymer includes an ionic liquid functional group, a PEO chain, and a diacrylate linking group (Abstract).  Kammakakam’s polymer has the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The imidazolium-containing groups labeled as Q1 and Q2 above include cationic nitrogen atoms not bonded to hydrogen.  Nitrogen is a Group 15 atom as acknowledged in the instant specification at page 5, lines 22-23.  As indicated above, some portions of Kammakakam’s polymer are comparable to structural units in the claimed polymer.  However, Kammakakam’s polymers lack at least the Cy1, Z, Cy4, and L3 groups required by Claim 1 and include additional structures outside the scope of the claimed formula.  
Mittenthal (Industrial and Engineering Chemistry Research, 2017, p. 5055-5069) teaches ionic polyimides.  These polyimides are obtained by reacting a bis(imidazole) diimide monomer  with p-dichloroxylene as shown in Scheme 1:

    PNG
    media_image3.png
    255
    671
    media_image3.png
    Greyscale

This bears some similarity to the synthetic approach taken in the instant specification.  The instant examples form an ionic polymer product consistent with Claim 1 by reacting a bis(imidazole) monomer with p-dichloroxylene (specification at p. 13, lines 3-10).  Mittenthal’s imidazole groups are comparable to the claimed Q groups, and the p-xylenyl groups are comparable to either a cyclic group joined to a Q group through a C1 alkyl linking group L, or on the claimed L3 group.  The central bis(imide) structure does not conform to the claimed formula, and Mittenthal’s polyimide generally lacks the structure or structural arrangement required by the instant claims.
Kammakakam and Mittenthal are the closest prior art, and are reasonably representative of the state of the prior art.  In general, ionic polymers having structural units which include cationic Group 15 atoms (particularly nitrogen) are known in the art.  The structures of these polymers typically contain at least one additional cyclic aromatic unit and various linking groups along the polymer backbone.  However, the arrangement of the particular structural units recited in independent Claim 1 is unique.  
Modification of the known prior art to arrive at the claimed ionic polymer would require a considerable amount of research and development outside the level of ordinary skill in the art, and would fundamentally change the principle of operation of the known prior art ionic polymers.  Therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762